Case 2:19-cv-04620-DMG-AS Document 1 Filed 05/28/19 Page 1 of 13 Page ID #:1




 1 Stephen M. Doniger (SBN 179314)
     stephen@donigerlawfirm.com
 2 Scott Alan Burroughs (SBN 235718)

 3 scott@donigerlawfirm.com
     Trevor W. Barrett (SBN 287174)
 4 tbarrett@donigerlawfirm.com

 5 Justin M. Gomes (SBN 301793)
     jgomes@donigerlawfirm.com
 6 DONIGER / BURROUGHS

 7 603 Rose Avenue
     Venice, California 90291
 8 Telephone: (310) 590-1820
 9 Attorneys for Plaintiff William Chase Mitchell

10
                          UNITED STATES DISTRICT COURT
11
                        CENTRAL DISTRICT OF CALIFORNIA
12

13   WILLIAM CHASE MITCHELL, an                  Case No.:
14   individual,                                   COMPLAINT FOR:
15   Plaintiff,                                     1. VIOLATION OF CALIFORNIA
16                                                     CIVIL CODE § 3344
     v.                                             2. VIOLATION OF THE LANHAM
17                                                     ACT 15 U.S.C. §§ 1114, 1125(a)
18   FJERRY, LLC, a New York Limited                3. COPYRIGHT INFRINGEMENT
     Liability Company, individually and d/b/a      4. VICARIOUS AND/OR
19   “@fuckjerry,” and “Jerry Media;”                  CONTRIBUTORY COPYRIGHT
20   ELLIOT TEBELE, an Individual; JAJA                INFRINGEMENT
     SPIRITS, LLC, a New York Limited               5. VIOLATION OF THE DMCA:
21   Liability Company individually and d/b/a          17 U.S. CODE § 1202
22   Jaja Tequila; and DOES 1-10,
                                                       JURY TRIAL DEMANDED
23   Defendants.
24

25

26         Plaintiff, by and through his undersigned attorneys, hereby prays to this
27 honorable Court for relief based on the following:

28
                                               1
                                           COMPLAINT
Case 2:19-cv-04620-DMG-AS Document 1 Filed 05/28/19 Page 2 of 13 Page ID #:2




 1                                   INTRODUCTION
 2        Plaintiff William Chase Mitchell is a writer who brings this action against
 3 Defendants to seek redress for their publication of his independently created material

 4 without his consent.

 5                            JURISDICTION AND VENUE
 6        1.     This action arises under the Copyright Act of 1976, Title 17 U.S.C., §
 7 101 et seq.; Sections 37 and 39 of the Lanham Act (15 U.S.C. §§ 1119 and 1121);

 8 and California Civil Code §3344.
 9        2.     This Court has federal question jurisdiction under 28 U.S.C. § 1331 and
10 1338 (a) and (b), and has supplemental jurisdiction over the related state claims

11 pursuant to 28 U.S.C. § 1367.

12        3.     Venue in this judicial district is proper under 28 U.S.C. § 1391(c) and
13 1400(a) in that this is the judicial district in which a substantial part of the acts and

14 omissions giving rise to the claims occurred.

15                                        PARTIES
16        4.     Plaintiff William Chase Mitchell (“MITCHELL”) is an individual
17 currently residing in Los Angeles County, California.

18        5.     Plaintiff is informed and believes and thereon alleges that Defendant
19 FJERRY, LLC, individually and d/b/a “@fuckjerry,” and “Jerry Media” (collectively,

20 “JERRY MEDIA”) is a New York limited liability company with its principal place

21 of business located at 495 Broadway, Rm 3R, New York, NY 10012-4457.

22        6.     Plaintiff is informed and believes and thereon alleges that Defendant
23 ELLIOT TEBELE (“TEBELE”) is an individual currently residing in New York.

24        7.     Plaintiff is informed and believes and thereon alleges that Defendant
25 JAJA SPIRITS, LLC, individually and d/b/a “Jaja Tequila” (collectively, “JAJA

26 TEQUILA”) is a New York limited liability company with its principal place of

27 business located at 73 Spring St., New York, NY, 10012-5800.

28
                                               2
                                           COMPLAINT
Case 2:19-cv-04620-DMG-AS Document 1 Filed 05/28/19 Page 3 of 13 Page ID #:3




 1        8.      Defendants DOES 1 through 10, inclusive, are other parties not yet
 2 identified who have infringed Plaintiff’s copyrights, have contributed to the

 3 infringement of Plaintiff’s copyrights, or have engaged in one or more of the

 4 wrongful practices alleged herein. The true names, whether corporate, individual or

 5 otherwise, of Defendants 1 through 10, inclusive, are presently unknown to Plaintiff,

 6 who therefore sues said Defendants by such fictitious names, and will seek leave to

 7 amend this Complaint to show their true names and capacities when same have been

 8 ascertained.
 9        9.      Plaintiff is informed and believes and thereon alleges that at all times
10 relevant hereto each of the Defendants was the agent, affiliate, officer, director,

11 manager, principal, alter-ego, and/or employee of the remaining Defendants and was

12 at all times acting within the scope of such agency, affiliation, alter-ego relationship

13 and/or employment; and actively participated in or subsequently ratified and adopted,

14 or both, each and all of the acts or conduct alleged, with full knowledge of all the

15 facts and circumstances, including, but not limited to, full knowledge of each and

16 every violation of Plaintiff’s rights and the damages to Plaintiff proximately caused

17 thereby.

18                        GENERAL FACTUAL ALLEGATIONS
19        10.     MITCHELL is a writer and creator.
20        11.     MITCHELL has a substantial following on social media.
21        12.     MITCHELL frequently posts original and independently created content
22 on social media networks. The below screenshot reflects one such work (“Subject

23 Content”). The Subject Content was wholly created by MITCHELL and has been

24 registered with the U.S. Copyright Office. The Subject Content is as follows:

25

26

27

28 ///
                                                3
                                            COMPLAINT
Case 2:19-cv-04620-DMG-AS Document 1 Filed 05/28/19 Page 4 of 13 Page ID #:4




 1                          MITCHELL’S SUBJECT CONTENT:
 2

 3

 4

 5

 6

 7

 8
 9

10

11

12

13

14

15        13.   JERRY MEDIA is a company, run and operated under the direction of
16 TEBELE, that aggregates content from others into “curated” collections of content

17 that it publishes and monetizes online and elsewhere and that derives revenues in

18 large part from advertising. On information and believe it is alleged that TEBELE
19 personally participated in the infringement alleged herein and had the right and

20 ability to supervise said infringement and profited from said infringement.

21        14.   JAJA is a brand of tequila owned and operated under the direction of
22 TEBELE, that is marketed by and through JERRY MEDIA.

23        15.    After Mitchell created and posted the Subject Content, JERRY MEDIA
24 copied and published the Subject Content, which included MITCHELL’s name and

25 likeness, under the @fuckjerry name via its @fuckjerry Instagram account,

26 advertising, referencing, and tagging JAJA.

27        16.   MITCHELL is informed and believes and thereon alleges that
28 Defendants accessed the Subject Content via an online search-and-copy campaign
                                              4
                                          COMPLAINT
Case 2:19-cv-04620-DMG-AS Document 1 Filed 05/28/19 Page 5 of 13 Page ID #:5




 1 and then published and exploited it without the authorization of Plaintiff. A true and

 2 correct copy of Defendants’ unlawful exploitation of the Subject Content is provided

 3 below.

 4
                DEFENDANTS’ EXPLOITATION OF THE SUBJECT CONTENT:
 5

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23        17.    The above reveals that Defendants, and each, unlawfully published or

24 otherwise exploited the MITCHELL’s Subject Content, thus Defendants’ unlawful

25 copy is an identical duplicate of MITCHELL’s original work.

26        18.    MITCHELL at no point authorized Defendants, or any of them, to use

27 the Subject Content as complained of herein.

28
                                               5
                                          COMPLAINT
Case 2:19-cv-04620-DMG-AS Document 1 Filed 05/28/19 Page 6 of 13 Page ID #:6




 1        19.    MITCHELL sent messages to JERRY MEDIA advising of the violations
 2 of his rights and seeking redress from the above violations. JERRY MEDIA in

 3 response claimed that the Subject Content was not original or otherwise

 4 copyrightable. MITCHELL requested from JERRY MEDIA evidence in support of

 5 said claim but JERRY MEDIA declined to respond.

 6                             FIRST CLAIM FOR RELIEF
 7   (For Violation of California Civil Code §3344 – Against all Defendants, and Each)
 8        20.    MITCHELL repeats, re-alleges, and incorporates herein by reference as
 9 though fully set forth, the allegations contained in the preceding paragraphs of this

10 Complaint.

11        21.    MITCHELL is informed and believes and thereon alleges that
12 Defendants, and each of them, violated California Civil Code §3344, et seq., by, inter

13 alia, publishing and using MITCHELL’s name and likeness along with the Subject

14 Content within the state of California for purposes of advertising and promoting both

15 JERRY MEDIA and JAJA online, without first acquiring MITCHELL’s written

16 consent to do so.

17        22.    Defendants, and each of them, knowingly uses MITCHELL’s name,
18 photograph, and likeness for purposes of advertising, selling, and soliciting purchases
19 of, products, merchandise, goods or services, without MITCHELL’s prior consent.

20        23.    Due to Defendants’ actions, constituting unauthorized use of
21 MITCHELL’s name and likeness, MITCHELL has suffered and continues to suffer

22 substantial and irreparable injury, for which MITCHELL has no adequate remedy at

23 law.

24        24.    Due to Defendants’, and each of their, unlawful acts, MITCHELL is
25 entitled to injunctive relief barring Defendants from further violating MITCHELL’s

26 rights as alleged herein.

27        25.    Due to Defendants’, and each of their, unlawful acts, MITCHELL has
28 suffered general and special damages in an amount to be established at trial.
                                               6
                                           COMPLAINT
Case 2:19-cv-04620-DMG-AS Document 1 Filed 05/28/19 Page 7 of 13 Page ID #:7




 1        26.     Per statute, Defendants, and each of them, are liable for statutory
 2 damages and attorneys’ fees.

 3        27.     MITCHELL is informed and believes and thereon alleges that
 4 Defendants, and each of them, have committed their unlawful acts, as alleged above,

 5 which were willful, wanton, intentional and malicious, which further subjects

 6 Defendants, and each of them, to liability for enhanced or punitive damages.

 7                              SECOND CLAIM FOR RELIEF
 8              (For Violation of the Lanham Act 15 U.S.C. §§ 1114, 1125—
 9                             Against all Defendants, and Each)
10        28.     MITCHELL repeats, re-alleges, and incorporates herein by reference as
11 though fully set forth, the allegations contained in the preceding paragraphs of this

12 Complaint.

13        29.     This is a claim for trademark infringement, false advertising, unfair
14 competition, and false designation of origin arising under 15 U.S.C. §§ 1114(a)-(b)

15 and 1125(a).

16        30.     Defendants have promoted and used in commerce identical or
17 confusingly similar versions of MITCHELL’s name in connection with the Subject

18 Content and Defendants’ goods or services without MITCHELL’s consent in a
19 manner that infringes upon MITCHELL’s rights in violation of 15 U.S.C. §§ 1114

20 and 1125(a).

21        31.     MITCHELL is informed and believes, and thereon alleges, that
22 Defendants used MITCHELL’s name in connection with the promotion, marketing,

23 advertising of Defendants’ businesses, goods, or services in a manner which is likely

24 to cause confusion, or to cause mistake, or to deceive the public that Defendants’

25 goods or services are authorized, sponsored or approved by or are affiliated with

26 MITCHELL.

27        32.     MITCHELL is informed and believes, and thereon alleges, that
28 Defendants acts alleged herein were done with actual knowledge of MITCHELL’s
                                                7
                                            COMPLAINT
Case 2:19-cv-04620-DMG-AS Document 1 Filed 05/28/19 Page 8 of 13 Page ID #:8




 1 ownership and prior use of his name in commerce and to the general public, and with

 2 the intent to unfairly compete, to trade upon MITCHELL’s reputation and goodwill

 3 by causing confusion and mistake among customers and the public, and to deceive

 4 the public into believing that Defendants’ businesses, goods, or services are

 5 associated with, sponsored by, originate from, or are approved by MITCHELL, when

 6 they are not.

 7        33.      Defendants’ activities constitute willful and intentional infringement of
 8 MITCHELL’s name, directly and/or indirectly, in total disregard of MITCHELL’s
 9 proprietary rights, and were done despite Defendant’s knowledge that the use of

10 MITCHELL’s name was and is in direct contravention of MITCHELL’s rights. At a

11 minimum, Defendants acted with willful blindness or reckless disregard of

12 MITCHELL’s rights or the rights of the consuming public.

13        34.      Defendants have derived and received, and will continue to derive and
14 receive, gains, profits, and advantages from the use of MITCHELL’s name in an

15 amount that is not presently known to MITCHELL. By reason of Defendants’

16 actions, constituting unauthorized use of MITCHELL’s name, MITCHELL has been

17 damaged and is entitled to monetary relief in an amount to be determined at trial.

18        35.      By reason of Defendants’ actions, constituting false designation of
19 origin, false or misleading statements, false or misleading descriptions of fact, or

20 false or misleading representations of fact, MITCHELL has been damaged and is

21 entitled to monetary relief in an amount to be determined at trial.

22        36.      Due to Defendants’ actions, constituting unauthorized use of
23 MITCHELL’s name, MITCHELL has suffered and continues to suffer great and

24 irreparable injury, for which MITCHELL has no adequate remedy at law.

25                              THIRD CLAIM FOR RELIEF
26              (For Copyright Infringement – Against all Defendants, and Each)
27

28
                                                 8
                                             COMPLAINT
Case 2:19-cv-04620-DMG-AS Document 1 Filed 05/28/19 Page 9 of 13 Page ID #:9




 1        37.    MITCHELL repeats, re-alleges, and incorporates herein by reference as
 2 though fully set forth, the allegations contained in the preceding paragraphs of this

 3 Complaint.

 4        38.    MITCHELL has a valid certificate of registration for the Subject
 5 Content.

 6        39.    MITCHELL is informed and believes and thereon alleges that
 7 Defendants, and each of them, infringed MITCHELL’s copyrights by creating an

 8 infringing exact copy and/or derivative work from the Subject Content and by
 9 publishing the Subject Content to the public, including without limitation, on and

10 through its website(s) and social media sites.

11        40.    MITCHELL is further informed and believes and thereon alleges that
12 Defendants, and each of them, infringed MITCHELL’s copyrights by displaying,

13 publishing, or otherwise exploiting the Subject Content without MITCHELL’s

14 authorization.

15        41.    MITCHELL is informed and believes and thereon alleges that
16 Defendants, and each of them, had access to the Subject Content, including, without

17 limitation, through viewing the Subject Content on MITCHELL’s website or social

18 media sites, including without limitation as accessed via a search engine, or through a
19 third-party source.

20        42.    MITCHELL is further informed and believes and thereon alleges that
21 certain Defendants have an ongoing business relationship with one or more of the

22 other Defendants, and that those defendants transacted in order to unlawfully exploit

23 the Subject Content.

24        43.    Due to Defendants’, and each of their, acts of infringement, MITCHELL
25 has suffered general and special damages in an amount to be established at trial.

26        44.    Due to Defendants’ acts of copyright infringement as alleged herein,
27 Defendants, and each of them, have obtained direct and indirect profits they would

28 not otherwise have realized but for their infringement of MITCHELL’s rights in the
                                               9
                                           COMPLAINT
Case 2:19-cv-04620-DMG-AS Document 1 Filed 05/28/19 Page 10 of 13 Page ID #:10




  1 Subject Content. As such, MITCHELL is entitled to disgorgement of Defendants’

  2 profits directly and indirectly attributable to Defendants’ infringement of his rights in

  3 the Subject Content in an amount to be established at trial.

  4         45.   MITCHELL is informed and believes and thereon alleges that
  5 Defendants, and each of them, have committed acts of copyright infringement, as

  6 alleged above, which were willful, intentional and malicious.

  7                           FOURTH CLAIM FOR RELIEF
  8   (For Vicarious and/or Contributory Copyright Infringement – Against all Defendants,
  9                                         and Each)
 10         46.   MITCHELL repeats, re-alleges, and incorporates herein by reference as
 11 though fully set forth, the allegations contained in the preceding paragraphs of this

 12 Complaint.

 13         47.   MITCHELL is informed and believes and thereon alleges that
 14 Defendants knowingly induced, participated in, aided and abetted in and profited

 15 from the illegal reproduction and distribution of the Subject Content as alleged

 16 hereinabove.

 17         48.   MITCHELL is informed and believes and thereon alleges that
 18 Defendants, knowingly induced, participated in, aided and abetted in and profited
 19 from the illegal reproduction, publication and distribution of the Subject Content as

 20 alleged hereinabove.

 21         49.   MITCHELL is informed and believes and thereon alleges that
 22 Defendants, and each of them, are vicariously liable for the infringement alleged

 23 herein because they had the right and ability to supervise the infringing conduct and

 24 because they had a direct financial interest in the infringing conduct. Specifically,

 25 each Defendant had the ability to oversee the development, publication, and

 26 distribution of the infringing content at issue. And, Defendants, and each of them,

 27 realized profits through their respective obtainment, distribution, and publication of

 28 the Subject Content.
                                                10
                                            COMPLAINT
Case 2:19-cv-04620-DMG-AS Document 1 Filed 05/28/19 Page 11 of 13 Page ID #:11




  1        50.    By reason of the Defendants’, and each of their, acts of contributory and
  2 vicarious infringement as alleged above, MITCHELL has suffered and will continue

  3 to suffer substantial damages to his business in an amount to be established at trial, as

  4 well as additional general and special damages in an amount to be established at trial.

  5        51.    Due to Defendants’ acts of copyright infringement as alleged herein,
  6 Defendants, and each of them, have obtained direct and indirect profits they would

  7 not otherwise have realized but for their infringement of MITCHELL’s rights in the

  8 Subject Content. As such, MITCHELL is entitled to disgorgement of Defendants’
  9 profits directly and indirectly attributable to Defendants’ infringement of his rights in

 10 the Subject Content, in an amount to be established at trial.

 11        52.    MITCHELL is informed and believes and thereon alleges that
 12 Defendants, and each of them, have committed acts of copyright infringement, as

 13 alleged above, which were willful, intentional and malicious.

 14                             FIFTH CLAIM FOR RELIEF
 15    (For Violation of the DMCA: 17 U.S. Code § 1202—Against all Defendants, and
 16                                           Each)
 17        53.     MITCHELL repeats, re-alleges, and incorporates herein by reference as
 18 though fully set forth, the allegations contained in the preceding paragraphs of this
 19 Complaint.

 20        54.     MITCHELL is informed and believes, and thereon alleges that
 21 Defendants, and each of them, violated section 1202 of the Copyright Act by affixing

 22 false copyright management information to its unlawful publication of the Subject

 23 Content.

 24        55.    MITCHELL is informed and believes, and thereon alleges that
 25 Defendants, and each of them affixed false copyright management information to its

 26 unlawful publication of the Subject Content knowingly and with the intent to induce,

 27 enable, facilitate, or conceal their infringement.

 28
                                                11
                                            COMPLAINT
Case 2:19-cv-04620-DMG-AS Document 1 Filed 05/28/19 Page 12 of 13 Page ID #:12




  1        56.      Defendants, and each of them, violated section 1202 of the Copyright
  2 Act by displaying, publishing, and distributing the Subject Content with false

  3 attribution and copyright management information that identifies Defendants, and

  4 each, as the author or source of the Subject Content. Specifically and without

  5 limitation, Defendants published the Subject Content on its own social media site

  6 with referencing the JERRY MEDIA “fuckjerry” and JAJA Instagram handles.

  7        57.      The above violation, which was willful, subjects Defendants, and each
  8 of them, to entry of judgment reflecting MITCHELL’s actual damages and any
  9 additional profits of the violator under 17 USC § 1203.

 10                                  PRAYER FOR RELIEF

 11        Wherefore, Plaintiff prays for judgment as follow against all Defendants and

 12 with respect to each claim for relief:

 13        a. That Defendants, their affiliates, agents, and employees be enjoined from
 14              infringing Plaintiff’s rights in and to the Subject Content and MITCHELL’s
 15              name and permanently restraining and enjoining Defendants, their officers,
 16              agents, employees and attorneys, and all those persons or entities in active
 17              concert or participation with them, or any of them, from advertising,
 18              marketing, promoting, publishing, or otherwise using MITCHELL’s name.
 19        b. Awarding Plaintiff statutory damages in accordance with Section 35 of the
 20              Lanham Act, 15 U.S.C. § 1117.
 21        c. Awarding Plaintiff actual damages in accordance with Section 35 of the
 22              Lanham Act, 15 U.S.C. § 1117.
 23        d. Awarding Plaintiff costs and attorney’s fees and investigatory fees and
 24              expenses to the full extent provided for by Section 35 of the Lanham Act,
 25              15 U.S.C. § 1117
 26        e. That Plaintiff be awarded all profits of Defendants, and each, plus all losses
 27              of Plaintiff, plus any other monetary advantage gained by the Defendants
 28              through their infringement, the exact sum to be proven at the time of trial,
                                                  12
                                              COMPLAINT
Case 2:19-cv-04620-DMG-AS Document 1 Filed 05/28/19 Page 13 of 13 Page ID #:13




  1          or, if elected before final judgment, statutory damages to the extent they are
  2          available under the Copyright Act, 17 U.S.C. § 1203.
  3       f. That Plaintiff be awarded its costs and attorneys’ fees to the extent they are
  4          available under the above statutes;
  5       g. That a trust be entered over the Accused Content, and all profits realized
  6          through the infringement;
  7       h. That Plaintiff be awarded pre-judgment interest as allowed by law;
  8       i. That Plaintiff be awarded the costs of this action; and
  9       j. That Plaintiff be awarded such further legal and equitable relief as the Court
 10          deems proper.
 11

 12       Plaintiff demands a jury trial on all issues so triable pursuant to Fed. R. Civ. P.
                th
 13 38 and the 7 Amendment to the United States Constitution.

 14

 15                                                 Respectfully submitted,

 16 Dated: May 22, 2019                      By: /s/ Scott Alan Burroughs
                                                 Scott Alan Burroughs, Esq.
 17                                              Trevor W. Barrett, Esq.
 18                                              Justin M. Gomes, Esq.
                                                 DONIGER / BURROUGHS
 19                                              Attorneys for Plaintiff
 20                                              William Chase Mitchell

 21

 22

 23

 24

 25

 26

 27

 28
                                               13
                                           COMPLAINT
